DETAILED ACTION
This Office Action is in response to the application 17/158,345 filed on 01/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 16 are independent.
	Priority
No Priority claimed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/26/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to claim 16, the claim recites in the preamble that the claim is directed to a system, 
The body of the claim recites a compute device, including a web application, and a ZTENS device as the system components. However, there is no clear recitation of any hardware component that could be understood, by one of ordinary skill in the art, as a hardware component. The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002).   Therefore, the claims are directed to non-statutory subject matter. 
As to claim 17-20, the claims are dependent from claim 16, and does not further limit the claim scope with any existence of hardware, and are, therefore, rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achan et al (“Achan,” US 2022/0215433, filed on 01/05/2021), in view of Tubi et al (“Tubi,” US 2016/0142375, published on 05/19/2016).
As to claim 1, Achan teaches a computer-implemented method for zero trust endpoint network security (ZTENS) (Achan: pars 005-007, 0026-0028, a method and system for providing security features in detecting malicious data in data communication between a user device and website facilitated by a webserver), the method comprising:
providing, by a ZTENS device communicatively coupled to a compute device, over a wired or wireless first communication channel, and through a web application of the compute device, first data indicating the ZTENS device is communicatively coupled to the compute device (Achan: pars 0005-0007, 0026-0028, an attack detection computing device [i.e. ZTENS device] is located remotely and connected over network  or physically connected as USB stick with a customer commuting device [i.e. compute device]to monitor and control web browsing session [i.e. through browser or web application]initiated on the customer device),
providing, by the ZTENS device and over the first communication channel through a web application of the compute device, one or more uniform resource locators (URLs) (Achan: pars 0005-0007, 0026-0028, the browsing session initiated on the customer device is to access websites hosted or facilitated by a web server);
receiving, by the ZTENS device and over the first communication channel, data indicating a URL of the one or more URLs selected by a user of the compute device through the web application (Achan: pars 0005-0007, 0026-0028, Fig 1, the computing device [i.e. ZTENS device] receives user session data, over a network connection [i.e. first communication channel], generated from browsing session, and determines if there is any polluted data);
communicating, by the ZTENS device and over a wired or wireless second communication channel, the second communication channel different from the first communication channel, a request for website data of a website (Achan: pars 0005-0007, 0026-0028, Fig 1, the computing device [i.e. ZTENS device] then process the user session data, and transmits the process data to the web server over a network connection [i.e. second communication channel] between the computing device and web server); and
receiving, by the ZTENS device and over the second communication channel, the website data and providing the website data to the compute device (Achan: pars 0026-0028, 0058-0059, 0077-0079, the computing device [i.e. ZTENS device] manipulates the user browsing output data by inserting advertisement for user’s display).
Achan does not explicitly teach [data of a website] associated with the selected URL.
However, in an analogous art, Tubi teaches [data of a website] associated with the selected URL (Tubi: pars 0023, 0036; Fig 1, a proxy server in connection with a domain name server identified IP address, associated with the domain name request of authorized client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tubi with the method/system of Achan to include [data of a website] associated with the selected URL, where one would have been motivated for the benefit of providing a user with a means for incorporating a domain name server’s functionalities with the computing device [i.e. ZTENS device] of Achan for verifying the authorized client based on the username and password  and translate the requested URL to a destination IP address using the domain name lookup/translation for permitting the request of authorized client to proceed to the destination (Tubi: pars 0023, 0036). 
As to claim 2, the combination of Achan and Tubi teaches the method of claim 1, 
Tubi further teaches further comprising: before communicating the request for website data, authenticating, by the ZTENS device, an identity of the user (Tubi: pars 0005, 0036 authenticate the client [i.e. user] using username and password).
As to claim 3, the combination of Achan and Tubi teaches the method of claim 2, 
Tubi further teaches wherein authenticating the identity of the user includes receiving, by the ZTENS device, a personal identification number (PIN) or biometric scan data from the user through a user interface of the ZTENS device (Tubi: pars 0005, 0036 authenticate the client using username and password).
As to claim 5, the combination of Achan and Tubi teaches the method of claim 2, 
Achan further teaches further comprising analyzing data from the compute device for malicious behavior or exfiltration of the data before communicating the request for website data (Achan: pars 0026-0028, 0058-0059, the attack detection computing device [i.e. ZTENS device] receives user session data generated from browsing session, and determines if there is any polluted data (e.g., malicious data causes by, for example, attack system), and process the data).
As to claim 6, the combination of Achan and Tubi teaches the method of claim 2, 
Tubi further teaches further comprising translating, by the ZTENS device, the URL to an internet protocol (IP) address using domain name service (DNS) data in a memory of the ZTENS device (Tubi: pars 0023, 0036; Fig 1, a proxy server in connection with a domain name server identified IP address, associated with the domain name request of authorized client).
As to claim 7 the combination of Achan and Tubi teaches the method of claim 2, 
Achan further teaches further comprising parsing the request for website data into multiple packets, the multiple packets including different portions of the request for website data, and wherein communicating the request for website data includes communicating different packets of the multiple packets over different communication channels including the second communication channel and a third communication channel (Achan: pars 0077-0079, processing of user session data as first portion and second portion [i.e. multiple packets processing].  In connection with the recommendation system [i.e. using of third channel]),
As to claim 8, the combination of Achan and Tubi teaches the method of claim 7, 
Achan further teaches wherein the second and third communication channels include different ones of a cellular data communication channel, a wireless fidelity communication channel, and an Ethernet communication channel (Achan: pasr 0028-0029, uses various types of communication connection, including WIFI, Bluetooth, LAN, WAN, USB connection, etc.).
As to claim 9, the combination of Achan and Tubi teaches the method of claim 8, 
Achan further teaches wherein the first communication channel includes one of universal serial bus (USB) and Bluetooth operating using a webUSB or webBluetooth communication protocol (Achan: par 0028, attack detection computing device can be connected to the user device remotely or as a USB stick)
As to claim 10, the combination of Achan and Tubi teaches the method of claim 2, 
Achan further teaches further comprising before providing the website data to the compute device, performing, by the ZTENS device, malicious behavior and exfiltration of data analysis on the website data (Achan: pars 0026-0028, 0058-0059, 0077-0079, the computing device [i.e. ZTENS device] manipulates the user browsing output data by inserting advertisement for user’s display, and as an obvious option similar to the requesting session data, malicious data can be detected and can be cleaned before sending the website data to the user).
As to claim 11, the claim is directed to a machine readable medium, and the scope of the claim limitations are similar to the method claim 1, and is rejected for the same reason set for the for claim 1.
As to claims 12-13 and 15 the scopes of the claims are similar to the method claims 2-3, 5, respectively, and are rejected for the same reason set for the for claims 2-3, 5.
As to claim 16, the claim is directed to a system, and the scope of the claim limitations are similar to the method claim 1, and is rejected for the same reason set for the for claim 1.
As to claims 17-20, the scopes of the claims are similar to the method claims 6-9, respectively, and are rejected for the same reason set for the for claims 6-9.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Achan et al (“Achan,” US 2022/0215433, filed on 01/05/2021), in view of Tubi et al (“Tubi,” US 2016/0142375, published on 05/19/2016), and further in view Love (“Love,” US 2008/0052245, patented on 02/28/2008).
As to claim 4, the combination of Achan and Tubi teaches the method of claim 2, 
Achan and Tubi does not explicitly teach further teaches wherein authenticating the identity of the user includes using multi-factor authentication through the web application.
However, in an analogous art, Love teaches wherein authenticating the identity of the user includes using multi-factor authentication through the web application (Love: pars 0012, 0044-0047, discloses multi-factor authentication for the advantage of providing higher security).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Love with the method/system of Achan and Tubi to include authenticating the identity of the user includes using multi-factor authentication through the web application, where one would have been motivated for the benefit of providing a multi-factor authentication for the advantage of providing higher security (Love: pars 0012, 0044-0047). 
As to claim 14, the scope of the claim limitations is similar to the method claim 4, and is rejected for the same reason set for the for claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439